DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer

The electronic terminal disclaimer filed on 03/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10560740, 9578361, 9900655, 9420320 has been approved.  The electronic terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney William E. Jacklin (Reg. No. 64894) on March 31, 2021.

The application has been amended as follows: 

In the specification:
[0001]	This patent arises from a continuation of U.S. Patent Application Serial No. 15/891,076 (now U.S. Patent No. [[ _________ ]] 10,560,740), which is entitled “METHODS, APPARATUS AND ARTICLES OF MANUFACTURE TO ESTIMATE LOCAL MARKET AUDIENCES OF MEDIA CONTENT,” and which was filed on February 7, 2018, which is a continuation of U.S. Patent Application Serial No. 15/416,790 (now U.S. Patent No. 9,900,655), which is entitled “METHODS, APPARATUS AND ARTICLES OF MANUFACTURE TO ESTIMATE LOCAL MARKET AUDIENCES OF MEDIA CONTENT,” and which was filed on January 26, 2017, which is a continuation of U.S. Patent Application Serial No. 15/207,054 (now U.S. Patent No. 9,578,361), which is entitled “METHODS, APPARATUS AND ARTICLES OF MANUFACTURE TO ESTIMATE LOCAL MARKET AUDIENCES OF MEDIA CONTENT,” and which was filed on July 11, 2016, which is a continuation of U.S. Patent Application Serial No. 13/078,574 (now U.S. Patent No. 9,420,320), which is entitled “METHODS, APPARATUS AND ARTICLES OF MANUFACTURE TO ESTIMATE LOCAL MARKET AUDIENCES OF MEDIA CONTENT,” and which was filed on April 1, 2011.  Priority to each of U.S. Patent Application Serial Nos. 13/078,574, 15/207,054, 15/416,790 and 15/891,076 is claimed.  U.S. Patent Application Serial Nos. 13/078,574, 15/207,054, 15/416,790 and 15/891,076 are hereby incorporated by reference in their respective entireties.


In the claims:
1.	(Currently Amended)  An electronic apparatus for audience measurement, the electronic apparatus comprising: 	memory including computer readable instructions; and 	[[a]] processor circuitry to execute the computer readable instructions to at least:
determine a first audience metric based on set-top box return path tuning data obtained from a plurality of set-top boxes located in a first geographic area, [[;]] 	determine a second audience metric from a portion of audience measurement data corresponding to a second geographic area different from the first geographic area, the portion of the audience measurement data associated with monitored sites in the second geographic area having second set-top box characteristics that correspond with first set-top box characteristics of the plurality of set-top boxes located in the first geographic area, [[;]]  	determine a plurality of ratios of [[(i)]] respective first audience metrics determined for respective demographic stratifications to [[(ii)]] corresponding second audience metrics determined for the respective demographic stratifications, [[;]] and  	combine the plurality of ratios after multiplication with third audience metrics determined, for the respective demographic stratifications, from the audience measurement data to determine an audience exposure metric that estimates exposure to media in the first geographic area.
2.	(Currently Amended)  The electronic apparatus of claim 1, wherein the audience measurement data is second audience measurement data, and the processor circuitry is to weight first audience measurement data associated with the second geographic area, the processor circuitry to weight the first audience measurement data based on population data associated with the first geographic area to form the second audience measurement data.
3.	(Currently Amended)  The electronic apparatus of claim 1, wherein the first geographic area is associated with a local audience located in a local market, and the second geographic area is associated with a national audience of the media.
4.	(Currently Amended)  The electronic apparatus of claim 1, wherein the audience exposure metric includes at least one of an audience population estimate of a number of persons in the first geographic area that have been exposed to the media, or an audience ratings estimate of a percentage of persons in the first geographic area that have been exposed to the media.
5.	(Currently Amended)  The electronic apparatus of claim 1, wherein the audience measurement data is second audience measurement data, and the processor circuitry is to adjust the plurality of ratios based on first audience measurement data associated with the first geographic area and that is different from the set-top box return path tuning data.
6.	(Currently Amended)  The electronic apparatus of claim 5, wherein the plurality of ratios includes a first ratio, and the processor circuitry is to: 	raise the first ratio to a power to determine an adjusted ratio, [[;]] and 	scale the adjusted ratio by a gain value, the power and the gain value to be determined based on the first audience measurement data.
7.	(Currently Amended)  The electronic apparatus of claim 1, wherein the respective ones of the plurality of ratios are limited to be between a lower limit and an upper limit.
8.	(Currently Amended)  An electronic apparatus for audience measurement, the electronic apparatus comprising: 	memory including computer readable instructions; and 	[[a]] processor circuitry to execute the computer readable instructions to at least:
determine a first audience metric based on audience measurement data associated with a second geographic area different from a first geographic area, [[;]] 	determine a second audience metric from a portion of the audience measurement data identified to be associated with monitored sites in the second geographic area having second set-top box characteristics that correspond with first set-top box characteristics of a plurality of set-top boxes located in the first geographic area, [[;]] 	determine a plurality of ratios of [[(i)]] respective first audience metrics determined for respective demographic stratifications to [[(ii)]] corresponding second audience metrics determined for the respective demographic stratifications, [[;]] and 	combine the plurality of ratios after multiplication with third audience metrics determined, for the respective demographic stratifications, from set-top box return path tuning data to determine an audience exposure metric that estimates exposure to media in the first geographic area, the set-top box return path tuning data obtained from the plurality of set-top boxes located in the first geographic area.
9.	(Currently Amended)  The electronic apparatus of claim 8, wherein the audience measurement data is second audience measurement data, and the processor circuitry is to weight first audience measurement data associated with the second geographic area, the processor circuitry to weight the first audience measurement data based on population data associated with the first geographic area to form the second audience measurement data.
10.	(Currently Amended)  The electronic apparatus of claim 8, wherein the first geographic area is associated with a local audience located in a local market, and the second geographic area is associated with a national audience of the media.
11.	(Currently Amended)  The electronic apparatus of claim 8, wherein the audience exposure metric includes at least one of an audience population estimate of a number of persons in the first geographic area that have been exposed to the media, or an audience ratings estimate of a percentage of persons in the first geographic area that have been exposed to the media.
12.	(Currently Amended)  The electronic apparatus of claim 8, wherein to combine the plurality of ratios, the processor circuitry is to: 	multiply respective ones of the plurality of ratios by corresponding ones of the third audience metrics to determine fourth audience metrics, [[;]] and 	sum the fourth audience metrics to determine the audience exposure metric.
13.	(Currently Amended)  The electronic apparatus of claim 8, wherein the plurality of ratios includes a first ratio, and the processor circuitry is to combine a second ratio, a third ratio and a fourth ratio to determine the first ratio.
14.	(Currently Amended)  The electronic apparatus of claim 13, wherein the second ratio includes a fifth ratio of the first audience metric to a number of audience members, the third ratio includes a sixth ratio of the number of audience members to a number of households, and the fourth ratio includes a seventh ratio of the number of household to the second audience metric.
15.	(Currently Amended)  An electronic apparatus for audience measurement, the electronic apparatus comprising: 	memory including computer readable instructions; and 	[[a]] processor circuitry to execute the computer readable instructions to at least:
weight audience measurement data associated with a first geographic area based on population data associated with a second geographic area different from the first geographic area to form weighted data, [[;]]  	determine a plurality of ratios of [[(i)]] respective first audience metrics determined, for respective demographic stratifications, from set-top box return path tuning data associated with the second geographic area to [[(ii)]] corresponding second audience metrics determined, for the respective demographic stratifications, from corresponding cutback portions of the audience measurement data identified to be associated with monitored sites in the first geographic area having first set-top box characteristics that correspond with second set-top box characteristics of set-top box equipment that provided the set-top box return path tuning data, [[;]] and 	combine the plurality of ratios after multiplication with third audience metrics determined, for the respective demographic stratifications, from the weighted data to determine an audience exposure metric that estimates exposure to media in the second geographic area.
16.	(Currently Amended)  The electronic apparatus of claim 15, wherein the first geographic area is associated with a national audience of the media, and the second geographic area is associated with a local audience located in a local market.
17.	(Currently Amended)  The electronic apparatus of claim 15, wherein the processor circuitry is to: 	obtain a subset of the audience measurement data, [[;]] and  	weight the subset based on a target demographic group represented in the population data, a target program, a target date, and a target time-of-day.
18.	(Currently Amended)  The electronic apparatus of claim 15, wherein to combine the plurality of ratios, the processor circuitry is to: 	multiply respective ones of the plurality of ratios by corresponding ones of the third audience metrics to determine fourth audience metrics, [[;]] and 	sum the fourth audience metrics to determine the audience exposure metric.
19.	(Currently Amended)  The electronic apparatus of claim 15, wherein the processor circuitry is to: 	impute characteristics of the set-top box return path tuning data, [[;]] 	add cutback indicators to the weighted data, [[;]] 	determine a demographic audience metric using the weighted data, [[;]] 	determine a cutback audience metric using a portion of the weighted data having a cutback indicator selected based on the set-top box return path tuning data, [[;]] 	determine a set-top box audience metric using the set-top box return path tuning data, [[;]] and  	combine the demographic audience metric, the cutback audience metric and the set-top box audience metric to form the audience exposure metric.
20.	(Currently Amended)  The electronic apparatus of claim 15, wherein the audience measurement data is first audience measurement data, and the processor circuitry is to adjust the audience exposure metric based on second audience measurement data associated with the second geographic area and that is different from the set-top box return path tuning data.
Allowable Subject Matter

Claims 1-20 are allowed for similar reason as indicated on page 8 in the notice of allowance issued 03/31/2016 of prior-filed application 13/078,574 or similar reason provided in notice of allowance of prior-filed application 15/891,076.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (US 8,327,395) discloses system providing actionable insights based on physiological responses from viewers of media.
	Doe (US 20080300965) discloses methods and apparatus to model set-top box data.
	Hendricks et al. (US 6,463,585) discloses targeted advertisement using television delivery systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 31, 2021